Citation Nr: 0629581	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for b-
cell small lymphocytic lymphoma/chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2005, the Board remanded 
the claim for additional development.  

In August 2005, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2000, the RO 
denied a claim of entitlement to service connection for b-
cell small lymphocytic lymphoma/chronic lymphocytic leukemia.

2.  The evidence received since the RO's June 2000 decision 
which denied service connection for b-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia, which was not 
previously of record, and which is not cumulative of other 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have b-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia as a result of her 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's June 2000 decision which denied a claim of entitlement 
to service connection for b-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia; the claim for service 
connection for b-cell small lymphocytic lymphoma/chronic 
lymphocytic leukemia is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).

2.  B-cell small lymphocytic lymphoma/chronic lymphocytic 
leukemia were not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in March 2000, the RO 
denied the veteran's claim of entitlement to service 
connection for b-cell small lymphocytic lymphoma/chronic 
lymphocytic leukemia.  In June 2000, after additional 
evidence was received, the RO again denied the claim.  In 
each case, there was no appeal, and the RO's decisions became 
final.  See 38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In May 2001, the veteran filed to reopen her claim, and in 
October 2001 the RO denied the claim.  The veteran has 
appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in June 2000.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 2000 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that although the RO denied the claim 
on the merits in October 2001, regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's June 2000 
decision included the veteran's service medical records, 
which did not show treatment for the claimed conditions.  

As for the post-service evidence, it consisted of VA and non-
VA reports, showing treatment for the claimed conditions.

At the time of the RO's June 2000 denial of the claim, there 
was no competent evidence showing that the veteran's was 
related to her service.

Evidence received since the RO's June 2000 decision includes 
a statement from Ernest J. Sternglass, Ph.D., dated in 
September 2001.  In this statement, Dr. Sternglass relates 
the veteran's b-cell small lymphocytic lymphoma/chronic 
lymphocytic leukemia to exposure to radiation during her 
service.  

This evidence, that was not of record at the time of the RO's 
June 2000 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  In addition, the Board 
finds that this evidence is material.  In particular, it is 
competent evidence of a nexus between b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia and the 
veteran's service.  The Board therefore finds that the 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The claim is therefore reopened.


II.  Service Connection

The veteran asserts that she developed the cancers on appeal 
as a result of exposure to radiation associated with the 
April 1986 Chernobyl nuclear accident during her service in 
Germany.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii).

The veteran had active duty between 1985 and 1988.  Her 
personnel records indicate that she was stationed in the area 
of Wiesbaden, Germany, from January 1986 to May 1988.  Given 
the foregoing, she is not shown to have qualifying service, 
i.e., "a radiation risk activity," as discussed at 38 
C.F.R. § 3.309(d)(3)(ii).  

The Board further notes that the claimed disabilities are not 
among the diseases that warrant presumptive service 
connection, nor are they radiogenic diseases, as listed at 38 
U.S.C.A. § 1112 (c)(2)(A-P) (West 2002); see also 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2) and (3).  In this regard, chronic 
lymphocytic leukemia is specifically excluded from the 
diseases that warrant presumptive service connection for 
radiation exposed veterans.  38 U.S.C.A. § 1112(c)(2)(A); 38 
C.F.R. § 3.309(d)(2)(i).  In any event, as previously stated, 
the veteran is not shown to have a radiation risk activity 
for the purposes of such presumptions.  Accordingly, the 
veteran may not establish service connection for the claimed 
disability under 38 U.S.C.A. § 1112(c).  See Rucker, 10 Vet. 
App. at 71; 38 C.F.R. § 3.309(d).

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043; see 
also Rucker, 10 Vet. App. at 71.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

The veteran's service medical records show that overall, she 
received a number of treatments for joint symptoms that are 
not relevant to her claim.  Beginning in 1985, she received 
treatment for migraine headaches (the presence of "severe 
headaches" was noted on her June 1985 enlistment examination 
report).  In November 1987, she was treated for complaints 
that included difficulty sleeping and longstanding 
depression.  The assessment was possible depression/dysthymic 
disorder.  A separation examination report is not of record.

The claims files contain a great deal of post-service medical 
evidence, specifically, VA and non-VA medical reports, dated 
between 1996 and 2006.  This evidence shows that in 1999, she 
was diagnosed with b-cell small lymphocytic lymphoma and 
chronic lymphocytic leukemia.  The evidence shows that the 
veteran has received ongoing treatment since 1999, to include 
two cycles of chemotherapy.

In 2001, the veteran submitted competent medical evidence 
that the claimed conditions were radiogenic diseases, and 
that they were related to her service.  See statement from 
Ernest J. Sternglass, Ph.D., dated in September 2001.  
Therefore, in November 2005, the Board remanded the claim for 
additional development, to include forwarding the claims file 
to VA's Under Secretary for Health for the preparation of a 
dose estimate and an opinion from VA's Undersecretary for 
Health as to whether it is at least as likely as not that the 
veteran's cancers were caused by radiation exposure in 
service.  See 38 C.F.R. § 3.311(b)(4), (c); Wandel v. West, 
11 Vet. App. 200, 205 (1998) (any exposure higher than zero 
triggers a referral to the Under Secretary).  

In January 2006, the Director, Compensation and Pension 
Service (C&PS) submitted the veteran's case to the 
Undersecretary for Health for an advisory medical opinion.  
See 38 C.F.R. § 3.311(c)(1).  

In a report, dated in January 2006, VA's Chief Public Health 
and Environmental Hazards Officer ("CPHEHO") stated the 
following: Based on recommendations from the Director of the 
VA National Health Physics Program regarding exposures from 
Chernobyl and data from Table 52 of Annex J, "Exposures and 
effects of the Chernobyl accident" in the 2000 report of the 
United Nations Scientific Committee on the Effects of Atomic 
Radiation (UNSCEAR), it was estimated that the veteran 
received a marrow dose of 0.4 rad.  The sensitivity of the 
lymphatic tissue to radiation-induced malignancy is 
considered to be very low or absent.  Data are reasonably 
consistent in not showing an excess in Hodgkin's disease 
associated with radiation.  The association of non-Hodgkin's 
lymphomas with radiation exposure has been inconsistent.  
(Citing Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 329-330; Metter and Upton, 
Medical Effects of Ionizing Radiation, 2nd edition, 1995, 
pages 73, 119-120)).  The Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the lymphoma/chronic lymphocytic leukemia.  
In accordance with guidance for using the NIOSH IREP, the 
cancer model for lymphoma and multiple myeloma was used 
(noting that the NISOH IREP does not include chronic 
lymphocytic leukemia, and that VA's Veterans Advisory 
Committee on Environmental Hazards (VACEH) has recommended 
using the NIOSH IREP cancer model for non-Hodgkin's lymphomas 
for cases of chronic lymphocytic leukemia).  The computer 
software calculated 99-percentile values for the probability 
of causation of 0.35 percent and 0.38 percent depending on 
whether the does was entered as acute or chronic.  

The CPHEHO concluded, "In light of the foregoing, in our 
opinion it is unlikely that the veteran's b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia can be 
attributed to exposure to ionizing radiation in service."  

In late January 2006, the C&PS Director issued its conclusion 
to the RO.  See 38 C.F.R. § 3.311(c)(1)(ii).  In its 
conclusion, the C&PS Director noted the following: a dose 
estimate and opinion concerning the relationship between the 
veteran's claimed disabilities and exposure to radiation in 
service while stationed in Germany from January 1986 to May 
1988, following the April 26, 1986 Chernobyl nuclear reactor 
incident.  The January 2006 memorandum from the CPHEHO 
indicates that it is unlikely that the veteran's b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia can be 
attributed to exposure to ionizing radiation in service.  The 
C&PS Director concluded, "As a result of this opinion, and 
following review of the evidence in its entirety, it is our 
opinion that there is no reasonable possibility that the 
veteran's b-cell small lymphocytic lymphoma/chronic 
lymphocytic leukemia was the result of exposure to ionizing 
radiation in service while stationed in Germany following the 
April 26, 1986, Chernobyl nuclear reactor incident."

The claims files include a great deal of historic and 
scientific material on radiation, to include books and 
articles on the medical effects of radiation exposure.  

The claims files include several lay statements.  A statement 
from the veteran's ex-husband, dated in September 2003, 
essentially asserts that he was married to the veteran as of 
October 1987, and that he lived with the veteran in Germany.  
He states that she had symptoms during service in Germany 
that included fatigue, loss of appetite, headaches, flu-like 
symptoms, sleep difficulties, and hair loss, and that her 
current medical problems are related to exposure to radiation 
from the Chernobyl accident.  

A statement from D.F.C., dated in September 2003, makes 
similar assertions to that of the veteran's ex-husband.  A 
statement from the veteran's sister, dated in September 2003, 
asserts that the veteran's family has no medical history of 
the claimed conditions, and essentially states that the 
veteran's claimed conditions are related to her service.  A 
statement from M.H., dated in September 2003, urges a 
favorable resolution of the veteran's claim.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia as a result 
of her service.  The Board considers the CPHEHO's opinion to 
be highly probative in this case.  In this report, the CPHEHO 
provided a dose estimate based on recommendations from the 
Director of the VA National Health Physics Program regarding 
exposures from Chernobyl, and another scientific source, 
specifically, Table 52 of Annex J, "Exposures and effects of 
the Chernobyl accident" in the 2000 report of the United 
Nations Scientific Committee on the Effects of Atomic 
Radiation (UNSCEAR).  The CPHEHO estimated that the veteran 
received a marrow dose of 0.4 rad.  The CPHEHO then applied 
individualized methodology to estimate the likelihood that 
this veteran's exposure to ionizing radiation was responsible 
for her lymphoma/chronic lymphocytic leukemia.  The CPHEHO 
stated that computer software calculated 99-percentile values 
for the probability of causation of 0.35 percent and 0.38 
percent depending on whether the does was entered as acute or 
chronic.  The CPHEHO concluded that, it was unlikely that the 
veteran's b-cell small lymphocytic lymphoma/chronic 
lymphocytic leukemia can be attributed to exposure to 
ionizing radiation in service.

The Board further observes that the CPHEHO's opinion was 
adopted and endorsed by the C&PS Director in a January 2006 
statement, in which it was essentially concluded that there 
is no reasonable possibility that the veteran's b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia was the 
result of exposure to ionizing radiation during service.  The 
C&PS Director's mandate includes consideration as to whether 
sound scientific and medical evidence supports a favorable 
conclusion that is favorable to the claim.  See 38 C.F.R. 
§ 3.311(c)(1)(i), (c)(3).  Of particular note, these opinions 
are the only opinions of record based on a individualized 
dose estimate.  See 38 C.F.R. § 3.311(a)(1).  In addition, 
these opinions are shown to have a rationalized basis and to 
be accompanied by a detailed explanation.  Finally, the Board 
notes that its decision is essentially consistent with the 
statement of Peter M. Banks, M.D., Director, Hematopathology, 
Clinical Professor of Pathology, UNC-Chapel Hill, dated in 
November 1999, in which he noted, "This patient's history of 
autoimmune disease is interesting since chronic lymphocytic 
leukemia is much more frequent in the setting of autoimmune 
disease.  Citing American Journal of Pathology 1990; 136: 
809-816.

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a female; she was about 18 years of 
age when the claimed radiation exposure began; the medical 
evidence does not indicate a family history of b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia; the 
veteran's first diagnosis of b-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia comes approximately 11 
years after service, at approximately age 41; and there is no 
verified record of post-service exposure to carcinogens.  The 
Board parenthetically notes that it appears that the C&PS 
Director erroneously indicated that the veteran was 18 years 
old at the time of the Chernobyl accident, when in fact she 
was 28.  However, there is no evidence to indicate this error 
was significant, and the Board finds that when the entirety 
of the evidence is considered, the evidence does not warrant 
a grant of the benefit sought.

In reaching this decision, the Board has considered the 
following evidence: 

A June 2000 VA general medical examination report, by Emil P. 
Hornyak, M.D., notes, "It is difficult to state with 
certainty that a relation exists between this veteran's 
present condition and her exposure to radiation while on 
active duty in Germany.  The evidence presented by Dr. 
Sternglass is very informative especially with regard to 
Stronium/90 deposition in southern Germany and the Cesium/137 
levels as they pertain to a rise of chronic lymphocytic 
leukemia in Connecticut in 1964-65.  It is agreed upon by all 
physicians that chronic lymphocytic leukemia is unusual in a 
female of this age.  If one assumes an exposure and a 
relationship of the exposure to the veteran's present 
condition one may conclude based on the least as likely as 
not scenario and not scientific certainty that it is at least 
as likely as not that the veteran's present condition is 
related to her military service."  The Board parenthetically 
notes that, to the extent that the only opinion of record 
from Dr. Sternglass is dated in September 2001, it is unclear 
as to what evidence from Dr. Sternglass was used as the basis 
for this statement, however, the Board assumes such evidence 
was, in fact, reviewed by Dr. Hornyak.  

The claims files also contain a June 2000 VA chronic fatigue 
syndrome examination report, and a June 2000 respiratory 
disease examination report, both of which were also written 
by Dr. Hornyak.  In both reports, Dr. Hornyak noted the 
following: Evidence in support of the ability of radiation to 
induce cancer in exposed individuals is derived principally 
from three sources: studies of radiation-induced cancer in 
experimental animals, studies of transformations in tissue 
culture cells that are thought to resemble the early stages 
of carcinogenic transformation of cells in exposed animals 
including humans, and studies of populations of humans 
exposed either accidentally or for medical reasons to 
radiation.  He stated that before one can evaluate the risk 
one must have the exposure level as well as the 
epidemiological data.  The epidemiological data are based on 
studies in which the group of irradiated individuals are 
followed for an extended period of time and the negative 
health effects are documented.  Estimates of radiation 
effects in a population of exposed individuals are somewhat 
uncertain because the biological data are incomplete.  
Because of the lack of human evidence predictions of the 
health risk of exposure to low level radiation are rather 
speculative.  

In a September 2001 opinion, Dr. Sternglass states that, 
"[I]t is my professional opinion that, to a reasonable 
degree of scientific certainty, the Chronic Lymphocytic 
Leukemia (CLL) from the Claimant is suffering was more likely 
than not caused by the cumulative internal exposure to the 
massive fallout of bone-seeking radio-isotopes present in the 
diet produced by the April 1986 accident at the Chernobyl 
nuclear plant that was observed in southern Germany where the 
Claimant was stationed form August 1985 to May 1988."  Dr. 
Sternglass disagreed with the exclusion of CLL from the list 
of presumptive diseases, stating that the radiation exposure 
experienced by the veteran was not similar to the people in 
the studies used as the basis for the list (i.e., was not due 
to a short, high dose-rate exposure to external C-rays, gamma 
rays or neutrons).  He states that she received long-term 
chronic exposure to fallout over a period of two years, 
mainly due to internal emitters inhaled or ingested with her 
contaminated diet, including milk and drinking water.  He 
essentially asserts that radiation from Chernobyl accident 
tended to adversely affect the immune system, which in turn 
increased the risk for CLL.  

A November 2001 VA "lymphatic disorders" examination report 
by Dr. Hornyak, notes, "It is difficult because of the 
absence of data to establish a relationship between the 
veteran's present chronic lymphocytic leukemia and her 
exposure to radiation.  The information and opinion provided 
by Dr. Sternglass provides a case for a relationship based on 
a variety of studies including Strontium-90 test."  

A statement from M. Ayman Ghraowi, M.D., dated in October 
2001, shows that Dr. Ghraowi states that the veteran has a 
history of non-Hodgkin's lymphoma, and that she was exposed 
to "cumulative internal exposure to the massive fallout of 
Bone seeking radio-isotopes form the Chernobyl nuclear 
fallout accident in April 1986, while stationed in Germany."  
In a statement, dated April 2002, Dr. Ghraowi states, "[The 
veteran] was exposed to cumulative internal exposure to the 
massive fallout of bone-seeking radio-isotopes form the 
Chernobyl nuclear fallout accident in April 1986 while 
stationed in Germany, which probably have contributed to the 
development of her malignancy."  

The Board finds that the aforementioned evidence is 
insufficient to warrant a grant of the benefits sought on 
appeal.  With regard to Dr. Sternglass' statement and its 
supporting evidence, the CPHEHO reviewed this evidence, and 
concluded, "The opinion by [Dr. Sternglass] dated September 
25, 2001, that the veteran was exposed to "massive fallout 
of bone-seeking isotopes" was noted and appears to be 
inconsistent with the UNSCEAR report."  In addition, and of 
particular note, nowhere in his opinion does Dr. Sternglass 
provide a dose estimate for the veteran.  See 38 C.F.R. 
§ 3.311(a)(1).  Furthermore, to the extent that Dr. 
Sternglass' opinion emphasizes the presence of radiation in 
the diet, and stressed the presence of radiation in milk in 
three places, his assumption as it applies to the veteran is 
questionable, as the evidence shows that she is allergic to 
milk.  See veteran's June 1985 entrance examination report 
(noting that she was allergic to milk); see also accompanying 
"report of medical history" (noting that she was lactose 
intolerant); July 1996 report of Joel Joselevitz, M.D. 
(noting that the veteran was allergic to milk).  

With regard to the June 2000 and November 2001 VA examination 
reports, these opinions are essentially endorsements of Dr. 
Sternglass' opinion, which the Board has determined warrants 
little probative value, as discussed supra.  In addition, the 
June 2002 opinion is speculative.  (i.e., "If one assumes an 
exposure and a relationship of the exposure to the veteran's 
present condition one may conclude...") (emphasis added).  
Furthermore, the June 2000 and November 2001 opinions are at 
odds with Dr. Hornyak's statements in his June 2000 chronic 
fatigue syndrome and respiratory examination reports, in 
which he noted, "Because of the lack of human evidence 
predictions of the health risk of exposure to low level 
radiation are rather speculative."  In summary, the 
probative value of these reports is greatly reduced, and is 
insufficient to warrant a grant of the benefits sought on 
appeal.

With regard to Dr. Ghraowi's statements, in the October 2001 
letter he stops short of specifically asserting that there is 
a nexus between the claimed conditions and the veteran's 
service.  See also March 2000 statement from Rex E. Thomas, 
M.D. (asserting that the veteran's claim warrants "further 
investigation," and noting that, "I am sure that the VA has 
mailed some information concerning Chernobyl and the after 
effects and, undoubtedly, this lady is only one of many who 
have been caught up in this sad situation.").  This evidence 
is therefore afforded no probative value.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes what may be characterized as non-
evidence).  With regard to Dr. Ghraowi's April 2002 letter, 
it is based on a key statement taken from Dr. Sternglass' 
opinion, i.e., that the veteran was exposed to "massive 
fallout of bone-seeking isotopes."  This statement was 
specifically rejected in the CPHEHO opinion.  In addition, 
the relevant part of his opinion is one sentence long, it is 
unaccompanied by a citation to clinical findings during 
service or thereafter, or citation to other supportive 
studies, and it is not shown to have been based on a review 
of the veteran's claims file, or any other detailed and 
reliable history.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  In summary, this 
evidence is insufficient, when compared to the contrary 
evidence of record, to warrant the conclusion that service 
connection is warranted for b-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia.  

The Board has considered the veteran's oral and written 
testimony, the lay statements, and the very large number of 
medical texts and articles, submitted in support of her 
arguments that the claimed conditions should be service 
connected.  With regard to the books and medical articles, 
this literature is general in nature, and less specific to 
the appellant's case (when compared to the previously 
discussed medical evidence of record), and the Board finds 
that it is insufficient to warrant a grant of service 
connection.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In fact, the Board here observes that some of 
this evidence appears to be unfavorable to the claim.  See 
e.g., International Conference One Decade After Chernobyl 
(noting that "Apart from thyroid cancer, there has been no 
statistically significant deviation in the incidence of rates 
of other cancers attributable to radiation exposure due to 
the accident."); Chernobyl Ten Years On, An Assessment by 
the NEA Committee on Radiation Protection and Public Health 
(noting that no firm conclusions can yet be drawn, but that, 
"There is no significant change in the level of leukemia and 
related diseases in the contaminated (more than 555kBq/m2) 
and noncontaminated territories of the three states.  Other 
attempts through epidemiological studies have failed to 
establish a link between radiation exposure from the 
Chernobyl accident and the incidence of leukemia and other 
abnormalities.").

With regard to the lay statements, these statements are not 
competent evidence of a nexus between the claimed conditions 
and her service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).  Accordingly, the veteran's 
claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2001 and August 2003, 
the RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed her of the type of 
information and evidence necessary to support her claim.  The 
veteran was informed of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and was specifically requested to provide additional 
evidence in support of her claim.  She was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

The September 2001 VCAA letter was mailed to the appellant 
prior to the RO's October 2001 adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To 
the extent that the September 2001 VCAA letter may have been 
deficient, any defect with respect to the timing of the VCAA 
notices in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim, as 
she has been afforded the opportunity to submit additional 
argument and evidence, which she has done, and she addressed 
the issues at a hearing before the Board in August 2005.  To 
this extent, the timing of the VCAA notice was not 
prejudicial.  Id.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  VA was not required, 
therefore, to provide this notice.  In addition, to the 
extent that the veteran may not have received notice 
sufficient notice with regard to the new and material aspect 
of her claim, see Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as the Board has reopened the claim and decided it on the 
merits, any such lack of notice was not prejudicial.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's available service 
medical records, and has obtained VA and non-VA medical 
records.  The veteran has been afforded an examination, and 
the development appropriate for claims based on exposure to 
ionizing radiation have been fully completed, to include 
obtaining an etiological opinion.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER


Service connection for b-cell small lymphocytic 
lymphoma/chronic lymphocytic leukemia is denied.





____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


